United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, Denver, CO,
Employer
__________________________________________
Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-470
Issued: September 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 3, 2012 appellant, through her attorney, filed a timely appeal from an
August 4, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
reducing her compensation based on its finding that she had the capacity to earn wages as a
cashier. She also appeals from a September 12, 2011 nonmerit decision denying her request for
reconsideration. The Board docketed the appeal as No. 12-470.
In a decision dated February 11, 2011, OWCP found that appellant had the physical and
vocational ability to work as in the selected position of cashier II and reduced her compensation
benefits accordingly. By decision dated August 4, 2011, an OWCP hearing representative
affirmed the February 11, 2011 constructed wage-earning capacity determination. In both its
February 11 and August 4, 2011 decisions, OWCP considered medical evidence from appellant’s
prior work injuries in file numbers xxxxxx783 and xxxxxx382.
The Board has duly considered the matter and notes that it does not have the case record
for file numbers xxxxxx783 and xxxxxx382. The absence of this evidence precludes the Board
from properly reviewing OWCP’s loss of wage-earning capacity determination as it relied upon
evidence from file numbers xxxxxx783 and xxxxxx382 in reaching its conclusions.

As the case record submitted to the Board would not permit an informed adjudication of
the case, the Board finds that the case is not in posture for decision on appeal and must be
remanded to OWCP. On remand, OWCP should combine the present case record, file number
xxxxxx355, with the case records for file numbers xxxxxx783 and xxxxxx382. Following this
and any further necessary development, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the September 12 and August 4, 2011 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further proceedings consistent with this order of the Board.
Issued: September 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

